Citation Nr: 1115708	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-36 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This case was the subject of a Board remand dated in April 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional action is required in order to satisfy VA's duties to notify the Veteran as to what is required to substantiate his claim and to assist the Veteran in the development of his claim.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Veteran's service personnel records contain numerous references to erratic behavior and performance, alcohol abuse, confrontations with supervisors, and contemplation or threats of suicide if required to continue to perform his duties as a military policeman.  See, e.g., January 10, 1977, service department Request for Separation for Convenience of Government ("[The Veteran] publically made threats to take his own life if he could not be retrained in another career field and has, on a number of occasions been intoxicated in public...").  The Board is not competent to determine whether these aspects of the Veteran's behavior during service were symptoms of then-existing psychiatric disability that may be related to currently diagnosed psychiatric disability.  As a result, a VA examination and opinion is required to determine whether the Veteran has current psychiatric disability that began during active service or is related to any incident of service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (statutory and regulatory criteria for VA examination present a low threshold; Board's determination that no VA examination was required was arbitrary and capricious); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board not competent to supplement the record with its own unsubstantiated medical conclusions, but VA is always free to supplement the record by seeking advisory opinion or ordering medical examination to support its ultimate conclusions).

A service treatment record indicates that in December 1976, the Veteran was seen per squadron request at the mental health clinic of the U.S. Air Force Hospital, R.A.F. Lakenheath, England; that no psychiatric disorder was found; and that a letter pertaining to the consultation was dictated.  The RO/AMC must contact all necessary sources to seek to obtain all available records of this in-service mental health consultation.  See 38 U.S.C.A. § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2)-(3).

Additionally, the Veteran should be requested to identify all VA and private  providers and approximate dates of mental health or substance abuse treatment for the period from March 1977 (the date of his discharge from service) forward.  The RO/AMC should seek to obtain any identified records that have not been previously associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3).

Further, the Veteran has not been provided notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as to what is required to substantiate a claim for service connection for psychiatric disability other than PTSD.  The RO/AMC should therefore provide the Veteran VCAA notice that includes this aspect of his claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter to the Veteran as to the evidence and information required to substantiate a claim for service connection for PTSD, and for psychiatric disability other than PTSD. The Veteran must be apprised of what the evidence must show to support his claim, and the division of responsibility between him and VA in obtaining such evidence.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability or substance abuse or dependence for the period from March 1977 (the date of his discharge from active service) forward. 

(a) After obtaining any appropriate authorizations for release of medical information, seek to obtain any relevant records that are not currently associated with the claims file from each health care provider the Veteran identifies.  

(b) Advise the Veteran that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

3. Contact all necessary sources to obtain records of an in-service mental health consultation in December 1976, at the U.S. Air Force Hospital, R.A.F. Lakenheath, England.  It is indicated in a December 1976 service treatment record that the Veteran was seen there for a mental health consultation per squadron request, that no psychiatric disorder was found, and that a letter was dictated. 

The efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).

4.  Once all available medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination by a mental health clinician for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current psychiatric disability that began or chronically worsened during service or is related to any incident of service.

(a) The examiner must review the claims file.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must take a complete history from the Veteran.  If the examiner finds any clinical or medical basis for corroborating or discounting the credibility or reliability of the history as provided by the Veteran, the examiner must so state.  The examiner must provide a complete rationale for any finding as to whether the Veteran is a credible or reliable historian.

(c) The examiner must review and discuss the Veteran's service treatment records and service personnel records.  The service personnel records contain numerous references to erratic behavior and performance, alcohol abuse, confrontations with supervisors, and contemplation or threats of suicide if required to continue to perform his duties as a military policeman.  See, e.g., January 10, 1977, service department Request for Separation for Convenience of Government ("[The Veteran] publically made threats to take his own life if he could not be retrained in another career field and has, on a number of occasions been intoxicated in public...").

(d) The examiner must provide a diagnosis for each psychiatric disorder found after examination of the Veteran and review of the claims file.  A rationale for each diagnosis must be provided or must be evident from the examiner's report.

(i) The examiner should be informed that an August 2007 VA record of treatment provides a diagnosis of probable PTSD from witnessing the aftermath of an IRA bombing in London when the Veteran was assigned in the Air Force security police to a small post outside London; however, the RO had found that this claimed stressor was not adequately corroborated or verified at the time of the Board's April 2010 remand of this matter.  In contrast, the majority of the recent VA mental health treatment records reflect diagnoses such as bipolar disorder, dysthymic disorder, or depressive disorder, as well as substance abuse or dependence disorders.

(ii) If the examiner finds that a diagnosis of PTSD is not warranted, a rationale for the finding that the Veteran does not have PTSD must be provided-e.g., whether he does not have the signs and symptoms required for a diagnosis of PTSD, and/or whether there is not a credible stressor to support a diagnosis of PTSD.  

(e) For each psychiatric disorder other than a substance abuse or substance dependence disorder diagnosed by the examining mental health clinician, he or she must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disability began or chronically worsened during service or is related to any incident of service.

(f) For any current substance abuse or substance dependence disorder found the examiner should provide an opinion as to whether the disorder is caused or chronically worsened by another current Axis I psychiatric disorder.

 (g) If any requested opinion cannot be provided without  resort to pure speculation, the examiner must so state.  However, any such determination must be supported by a complete rationale.

(h) The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

5.  Review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  If further action is required, the RO/AMC must undertake it before further readjudication of the claim.

6.  Readjudicate the issue on appeal-entitlement to service connection for psychiatric disability, to include PTSD.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


